                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

MAMBERTO REAL,

                  Plaintiff,

v.                                                           Case No: 2:18-cv-74-FtM-38MRM

THE CITY OF FORT MYERS and
GLORIA CAMACHO,

                Defendants.
                                                  /

                                                ORDER1

        Before the Court is pro se Plaintiff Mamberto Real’s Notice to the Court or the Clerk

(Doc. 57), which the Court construes as a motion for leave to appeal in forma pauperis.

Real wishes to appeal the Court’s order granting Defendants the City of Fort Myers and

Glorida Camacho’s motions to dismiss the Second Amended Complaint. (Doc. 55). And

he wants to proceed in forma pauperis on appeal. A review of his filings reflects that he

qualifies as indigent and that his appeal is in good faith. Consequently, the Court will grant

him in forma pauperis relief.

        Accordingly, it is now ORDERED:

        (1) Plaintiff Mamberto Real’s Notice to the Court or the Clerk (Doc. 57) construed

            as a motion for leave to appeal in forma pauperis is GRANTED.




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      (2) The Clerk of Court is DIRECTED to transmit a copy of this Order with the record

         to the United States Court of Appeals for the Eleventh Circuit.

      DONE and ORDERED in Fort Myers, Florida this 27th day of November 2018.




Copies: All Parties of Record




                                           2
